DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/10/2019 and 01/03/2020 have been placed in the record and considered by the examiner.

Claim Objections
Claims 28 and 44-47 are objected to because of the following informalities: 
in the first limitation of claim 1, “the” sensing window period should be changed to --“a” sensing window period--; and
in the ninth line of claim 44, “the power thresholds” should be changed to –power thresholds--.
	Claims 45-47 are objected to based on their dependency on claim 44.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-29, 31-32, 34-35, 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US PG Pub 2017/0188391 A1, hereinafter “Rajagopal”), in view of Sheng et al. et al. (US PG Pub 2017/0332207 A1, hereinafter “Sheng”).
	Regarding claim 26, Rajagopal teaches an apparatus of User Equipment (UE) (¶ [0134] UE) comprising an interface to radio frequency (RF) circuitry (FIG. 12 step 1206; ¶¶ [0134], [0135], [0187] disclose that that the UE transmits with another device using sidelink resources.  Thus, the UE includes an interface to RF circuitry); and one or more baseband processors (FIG. 12 and its description describes processing performed by the UE and transmissions to another device, thus it includes at least one baseband processor) to: obtain a set of resources that are potentially available to use, by the UE, for transmissions as part of direct sidelink communications with other UEs (¶ [0134] – [0135]) mode 2 autonomous selection of resources by a UE from PSCCH and PSSCH pools; FIG. 14; [0195] identifying and ordering potential RB groups for resource reselection 1405; communications using PSCCH and PSSCH resources are for direct sidelink communications with other UEs); determine power threshold for resources in the set of resources (¶ [0198] threshold m); exclude particular resources from the set of resources based on comparisons of power values (FIG. 12 steps 1202, 1203; ¶¶ [0185] - [0186], [0189]; FIG. 14, ¶¶ [0198] – [0199]), corresponding to the particular resources and that were determined using the RF circuitry (¶ [0185] energy measurement can be supported for sensing in UE autonomous resource selection {i.e. autonomous resource selection of resources in PSCCH/PSSCH pools}), to the determined power threshold (¶ [0198] threshold m), to obtain a modified version of the set of resources (i.e. resources left after excluding resources are a modified version of the set of resources); and communicate, via the interface to the RF circuitry and using the sidelink communications, using one or more resources selected from the set of modified resources (FIG. 12 step 1206; ¶ [0187]).	
	Rajagopal does not explicitly teach the power thresholds being determined as a function of: a priority value associated with the UE; and priority values associated with other UEs that are using the resources.
	In analogous art, Sheng teaches the power thresholds being determined as a function of: a priority value associated with the UE; and priority values associated with other UEs that are using the resources (¶ [0095] different energy thresholds may be configured for different types of wireless terminals' transmissions for differentiation purpose. For example, a higher priority wireless terminal (i.e. “the UE”) can be configured with lower energy transmission threshold; while a lower priority wireless terminal (i.e. “other UEs”) can be configured with higher energy transmission threshold. Then, supposing two wireless terminals with different priority of transmission select the same resources, after proper setting of their energy transmission thresholds, the higher priority transmission may use the resources for transmission but the lower priority transmission may, as a result, not use the same resources for transmission.  Although Sheng discloses an example using two UEs, it would be readily .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal to determine power thresholds as a function of a priority value associated with the UE and priority values associated with other UEs that are using the resources as taught by Sheng.  One would have been motivated to do so in order to prioritize and protect higher priority transmissions from interference, thereby improving throughput of higher priority UEs.  (Sheng ¶ [0095]). 

	Regarding claim 28, the combination of Rajagopal and Sheng, specifically Rajagopal, teaches wherein the one or more baseband processors are further to: determine, during the sensing window period (¶ [0203] All UEs in a given resource pool may use the same sensing window period for the UE's transmissions; [0227] exclusion of resources can be based on current sensing results, i.e. a current sensing window period), a periodicity of transmissions of the other UEs (¶ [0227] semi-persistent transmission information such as the number of future transmissions, the periodicity and the expiry of the transmission schedule of SA and data is encoded in the SA transmissions (PSCCH). On decoding the PSCCH of other UEs . . .), wherein the excluding of the particular resources further includes: additionally excluding resources, from the set of resources, based on the determined periodicities (¶ [0227] discloses that upon decoding the PSCCH of other UEs, the transmitting UE knows the future transmissions of other UEs and the expiry of the schedule based on the determined periodicity and can adjust its resource selection accordingly, i.e. exclude resource that would conflict with other UE’s semi-persistent schedule.), to avoid interfering transmissions between the UE and the other UEs (¶ [0227] Thus, the transmitting UE can adjust the UE's resource selection to minimize conflict (i.e. avoid interfering transmissions) with future transmissions of other UEs as well).

	Regarding claim 29, the combination of Rajagopal and Sheng, specifically Rajagopal, teaches wherein the power thresholds are Reference Signal Received Power (RSRP) thresholds (¶ [0174]).

	Regarding claim 31, the combination of Rajagopal and Sheng, specifically Rajagopal, teaches wherein the priority values of the other UEs are obtained from sidelink control information (SCI) transmitted by the other UEs (¶ [0134] In mode 2, the UE transmitting D2D/V2V data does not need to be connected to the eNodeB. The UE selects autonomously and randomly the resources within the PSCCH pool to transmit the SA using SCI Format 0 (i.e. the UE transmits SCI to another UE); ¶ [0197] The priority indication in the SCI).

	Regarding claim 32, the combination of Rajagopal and Sheng, specifically Rajagopal, teaches wherein the processing circuitry is further to: determine the one or more resources for communicating based on a random selection from the modified set of resources (¶ [0257]).

	Regarding claim 34, Rajagopal does not teach wherein the function used to determine the power thresholds is based on a lookup of the power thresholds in a data structure that is indexed based on the priority value associated with the UE and the priority values associated with the other UEs.
	In analogous art Sheng teaches wherein the function used to determine the power thresholds is based on a lookup of the power thresholds in a data structure that is indexed based on the priority value associated with the UE and the priority values associated with the other UEs (¶ [0095] as described in detail above for claim 1; ¶ [0013] The memory is configured to store information regarding radio resources; FIG. 7A.  These citations .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal and Sheng to include the energy thresholds described in paragraph [0095] of Sheng in a look-up table indexed based on the priority value associated with the UE and the priority values associated with the other UEs.  One would have been motivated to do so in order to speed processing of the UE in selecting a resource to use for transmitting, thereby minimizing latency in the UE which improves a user’s experience.  (Sheng ¶ [0095]). 

	Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth for claim 26, including User Equipment (UE) (¶ [0134] UE of Rajagopal) comprising: a computer-readable medium containing processing instructions (¶¶ [0037], [0122] of Sheng); and one or more processors, to execute the processing instructions (¶¶ [0037], [0122] of Sheng).

	Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth for claim 28.

	Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth for claim 29.

	Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 31.

	Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 32.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth for claim 34.

 Claims 27, 36 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal, in view of Sheng, and further in view of Seo et al. (US PG Pub 2018/0206211A1, hereinafter “Seo”).
	Regarding claim 27, the combination of Rajagopal and Sheng does not teach wherein, when excluding the particular resources from the set of resources, the one or more baseband processors are further to: determine a number of resources in the modified set of resources; and when the determined number of resources is less than a threshold minimum number of resources, increment the power threshold values, by a predetermined amount, before reperforming the excluding based on the obtained set of resources that are potentially available to use.
	In analogous art, Seo teaches determine a number of resources in the modified set of resources (FIG. 14 S1407; ¶ [0138] UE determines whether or not resource units satisfying a prescribed condition are equal to or greater than a prescribed number. In this case, the prescribed condition may correspond to a case that the interference level is equal to or less (or, less) than the first threshold {resources with interference level less than a first threshold is an indication of available resources which reads on modified set of resources}); and when the determined number of resources is less than a threshold minimum number of resources (FIG. 14 S1407 no path), increment the power threshold values, by a predetermined amount (FIG. 14 S1411; ¶ [0140] the UE can adjust or change the first transmit power with the second transmit power. . .  In this case, if the number of available resources is not sufficient, the , before reperforming the excluding based on the obtained set of resources that are potentially available to use (¶¶ [0141] – [0142]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal and Sheng for the UE to implement the teachings of Seo.  One would have been motivated to do so in order to ensure that the UE obtains a set of resources sufficient in number for transmitting its data, thereby improving communication quality of the UE. (Seo ¶¶ [0140] – [0141]).

	Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 27.

	Regarding claim 44, Rajagopal teaches an apparatus for a baseband processor of User Equipment (UE) (¶ [0134] UE), comprising: a computer-readable medium containing processing instructions (FIG. 12, ¶¶ [0184] – [0187] disclose processing performed by the UE, so it is implicit that the UE comprises a computer-readable medium containing processing instructions); and one or more processors, to execute the processing instructions (FIG. 12, ¶¶ [0184] – [0187] disclose processing performed by the UE and transmissions to another device, thus it includes at least one processor executing instructions) to: obtain received power measurements, corresponding to potential resources that are available for use, by the UE (FIG. 12 steps 1202, 1203; ¶¶ [0185] - [0186]; FIG. 14, ¶¶ [0198] – [0199]), as part of autonomous mode (¶ [0134] – [0135]) mode 2 autonomous selection of resources by a UE from PSCCH and PSSCH pools) Vehicle-to-Vehicle (V2V) communications (¶ [0016]; FIG. 9); exclude particular resources from a set of resources based on comparisons of received power, corresponding to the particular resources, to the power threshold, to obtain a modified version of the set of resources (FIG. 12 steps 1202, 1203; ¶¶ [0185] - [0186]; FIG. 14, ¶¶ [0198] – [0199]); and control V2V communications using resources selected from the set of modified resources (FIG. 12 step 1206; ¶ [0187], ¶ [0016]).
	Rajagopal does not teach power thresholds, and does not teach wherein the excluding includes: determining a number of resources in the modified set of resources, and when the determined number of resources is less than a threshold minimum number of resources, incrementing the power thresholds and reperforming the excluding of the particular resources from the set of resources.
	In analogous art, Sheng teaches the power thresholds (¶ [0095] different energy thresholds may be configured for different types of wireless terminals' transmissions for differentiation purpose. For example, a higher priority wireless terminal can be configured with lower energy transmission threshold; while a lower priority wireless terminal can be configured with higher energy transmission threshold. Then, supposing two wireless terminals with different priority of transmission select the same resources, after proper setting of their energy transmission thresholds, the higher priority transmission may use the resources for transmission but the lower priority transmission may, as a result, not use the same resources for transmission.  Although Sheng discloses an example using two UEs, it would be readily apparent to one of ordinary skill in the art, that the principle disclosed could be applied to more than two UEs).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal to exclude particular resources from a set of resources based on comparisons of received power to power thresholds corresponding to UEs as taught by Sheng.  One would have been motivated to do so in order to prioritize and protect higher priority transmissions from interference, thereby improving throughput of higher priority UEs.  (Sheng ¶ [0095]). 
wherein the excluding includes: determining a number of resources in the modified set of resources, and when the determined number of resources is less than a threshold minimum number of resources, incrementing the power thresholds and reperforming the excluding of the particular resources from the set of resources.
	In analogous art, Seo teaches determining a number of resources in the modified set of resources (FIG. 14 S1407; ¶ [0138] UE determines whether or not resource units satisfying a prescribed condition are equal to or greater than a prescribed number. In this case, the prescribed condition may correspond to a case that the interference level is equal to or less (or, less) than the first threshold {resources with interference level less than a first threshold is an indication of available resources which reads on modified set of resources}); and when the determined number of resources is less than a threshold minimum number of resources (FIG. 14 S1407 no path), incrementing the power thresholds (FIG. 14 S1411; ¶ [0140] the UE can adjust or change the first transmit power with the second transmit power. . .  In this case, if the number of available resources is not sufficient, the second transmit power can select a value smaller than the first transmit power. As a result, the threshold is configured with a relatively bigger value {i.e. increment the power threshold value}) and reperforming the excluding of the particular resources from the set of resources (¶¶ [0141] – [0142]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal and Sheng for the UE to implement the teachings of Seo.  One would have been motivated to do so in order to ensure that the UE obtains a set of resources sufficient in number for transmitting its data, thereby improving communication quality of the UE. (Seo ¶¶ [0140] – [0141]).

	Regarding claim 45, Rajagopal does not teach wherein the one or more processors are to further execute the processing instructions to: determine the power thresholds for resources in the set of resources as a function of a priority value of the UE and priority values associated with other UEs that are using the resources.
	In analogous art, Sheng teaches wherein the one or more processors are to further execute the processing instructions to: determine the power thresholds for resources in the set of resources as a function of a priority value of the UE and priority values associated with other UEs that are using the resources (¶ [0095] different energy thresholds may be configured for different types of wireless terminals' transmissions for differentiation purpose. For example, a higher priority wireless terminal (i.e. “the UE”) can be configured with lower energy transmission threshold; while a lower priority wireless terminal (i.e. “other UEs) can be configured with higher energy transmission threshold. Then, supposing two wireless terminals with different priority of transmission select the same resources, after proper setting of their energy transmission thresholds, the higher priority transmission may use the resources for transmission but the lower priority transmission may, as a result, not use the same resources for transmission.  Although Sheng discloses an example using two UEs, it would be readily apparent to one of ordinary skill in the art, that the principle discloses could be applied to more than two UEs).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal, Sheng and Seo to determine power thresholds as a function of a priority value associated with the UE and priority values associated with other UEs that are using the resources as further taught by Sheng.  One would have been motivated to do so in order to prioritize and protect higher priority transmissions from interference, thereby improving throughput of higher priority UEs.  (Sheng ¶ [0095]). 

	Regarding claim 46, the combination of Rajagopal, Sheng and Seo, specifically Rajagopal, teaches wherein the one or more processors are to further execute the processing instructions to: determine, during a sensing window period (¶ [0203] All UEs in a given resource pool may use the same sensing window period for the UE's transmissions; [0227] exclusion of resources can be based on current sensing results, i.e. a current sensing window period), a periodicity of transmissions of the other UEs (¶ [0227] semi-persistent transmission information such as the number of future transmissions, the periodicity and the expiry of the transmission schedule of SA and data is encoded in the SA transmissions (PSCCH). On decoding the PSCCH of other UEs . . .), wherein the excluding of the particular resources further includes: additionally excluding resources, from the set of resources, based on the determined periodicities (¶ [0227] discloses that upon decoding the PSCCH of other UEs, the transmitting UE knows the future transmissions of other UEs and the expiry of the schedule based on the determined periodicity and can adjust its resource selection accordingly, i.e. exclude resource that would conflict with other UE’s semi-persistent schedule.), to avoid interfering transmissions between the UE and the other UEs (¶ [0227] Thus, the transmitting UE can adjust the UE's resource selection to minimize conflict (i.e. avoid interfering transmissions) with future transmissions of other UEs as well).

	Regarding claim 47, the combination of Rajagopal, Sheng and Seo, specifically Rajagopal, teaches wherein the power thresholds are Reference Signal Received Power (RSRP) thresholds (¶ [0174]).

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal, in view of Sheng, and further in view of Kim et al. (US PG Pub 2019/0116608 A1, hereinafter “Kim”).
	Regarding claim 30, the combination of Rajagopal and Sheng does not teach wherein the priority values are determined on a per Semi-Persistent Scheduling (SPS) process basis.
wherein the priority values are determined on a per Semi-Persistent Scheduling (SPS) process basis (¶ [470] SPS configurations configured with different periods may be defined with different priorities).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal and Sheng to determine priority values on a per SPS process basis as taught by Kim.  One would have been motivated to do so in order to provide flexible allocations and selection of SPS configurations to a UE, thereby maximizing system resources which increases system throughput. (Kim ¶¶ [0470], [0473]).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 30.

Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal, in view of Sheng, and further in view of Sheng et al. (US PG Pub 2015/0382324 A1, hereinafter “Sheng II”).
	Regarding claim 33, the combination of Rajagopal and Sheng does not teach wherein the priority value associated with the UE is obtained from higher layer processing of the UE.
	In analogous art, Sheng II teaches wherein the priority value associated with the UE is obtained from higher layer processing of the UE (¶¶ [0112] -  [0113] disclose that a UE is  configured to determine a set of plural pools of resources that are associated with priority obtained from a higher layer.  See also ¶¶ [0020], [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajagopal and Sheng to implement the teaching of Sheng II.  One would have been motivated to do so in order to 

	Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth for claim 33.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sinnaduray (US PG Pub 2016/0050676 A1) – discloses interference mitigating cellular network; and 
Kalhan et al. (US PG Pub 2016/0374105 A1) – discloses management of device-to-device communication resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413